MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),                                       Feb 10 2016, 7:06 am
      this Memorandum Decision shall not be
      regarded as precedent or cited before any
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      James E. Manley                                          Gregory F. Zoeller
      New Castle, Indiana                                      Attorney General of Indiana
                                                               Frances Barrow
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      James E. Manley,                                         February 10, 2016
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               33A05-1509-MI-1502
              v.                                               Appeal from the Henry Circuit
                                                               Court
      Keith Butts and Geo Group,                               The Honorable Kit C. Dean Crane,
      Inc.,                                                    Judge
      Appellees-Respondents.                                   Trial Court Cause No.
                                                               33C02-1507-MI-101



      Mathias, Judge.


[1]   James E. Manley (“Manley”) appeals the Henry Circuit Court’s dismissal of his

      petition for a writ of habeas corpus. On appeal, Manley claims that the trial


      Court of Appeals of Indiana | Memorandum Decision No. 33A05-1509-MI-1502 | February 10, 2016 Page 1 of 7
      court erred in dismissing his petition because Keith Butts (“Butts”) and Geo

      Group, Inc. (“Geo Group”) (collectively “the Defendants”) do not have lawful

      custody of Manley.


[2]   We affirm.

                                     Facts and Procedural History

[3]   In 1997, Manley was convicted of four counts of child molesting and sentenced

      to a fifty-five year executed sentence. Manley was initially incarcerated in the

      Monroe County Jail, but after receiving his executed sentence, he was

      transferred to the Indiana Department of Correction (“DOC”) at the Reception

      and Diagnostic Center in 1998. From there, he was transferred to the Indiana

      State Prison in Michigan City, where he was incarcerated for approximately ten

      years. In 2008, Manley was transferred to the Miami Correctional Facility in

      Bunker Hill, Indiana. In 2014, he filed a complaint in federal court against three

      DOC employees at the Miami Correctional Facility claiming a violation of his

      civil rights. Shortly thereafter, Manley was transferred to the New Castle

      Correctional Facility in New Castle, Indiana. The New Castle Correctional

      Facility is operated by Geo Group, a private corporation, under contract with

      the DOC.

[4]   On July 24, 2015, Manley filed a petition for a writ of habeas corpus in the trial

      court. In his petition, Manley claimed no authority allows Geo Group or Butts,

      the warden employed by Geo Group, to have custody of Manley as an inmate

      at the DOC. Four days later, the trial court directed the Attorney General of


      Court of Appeals of Indiana | Memorandum Decision No. 33A05-1509-MI-1502 | February 10, 2016 Page 2 of 7
      Indiana to file a response within thirty days. On August 27, 2015, the Attorney

      General’s office filed its response. Thereafter, on September 1, 2014, the trial

      court issued an order dismissing Manley’s petition, which provides in relevant

      part:

              This matter is before the Court on the petition of James E.
              Manley, pro se, and Respondent Keith Butts’ response to the
              petition.


              The Respondent has established that Petitioner’s confinement at
              New Castle Correctional Facility is in accordance with all
              applicable laws.


              It is therefore ORDERED, ADJUDGED and DECREED by the
              Court that the cause of action herein should be and the same is
              hereby DISMISSED.


      Appellant’s App. p. 19. Manley now appeals.


                                           Standard of Review

[5]   Indiana Code section 34-25.5-1-1 provides that “[e]very person whose liberty is

      restrained, under any pretense whatever, may prosecute a writ of habeas corpus

      to inquire into the cause of the restraint, and shall be delivered from the

      restraint if the restraint is illegal.” “The purpose of a writ of habeas corpus is to

      determine the lawfulness of custody or detention of the defendant and may not

      be used to determine collateral matters not affecting the custody process.”

      Hardley v. State, 893 N.E.2d 740, 742 (Ind. Ct. App. 2008). “A petitioner is

      entitled to habeas corpus only if he is entitled to his immediate release from


      Court of Appeals of Indiana | Memorandum Decision No. 33A05-1509-MI-1502 | February 10, 2016 Page 3 of 7
      unlawful custody.” Id. “We review the trial court’s habeas decision for an abuse

      of discretion.” Id.


                                        Discussion and Decision

[6]   Manley claims that the the Defendants are without legal authority to have

      custody of him. This claim is without merit. Indiana Code section 11-8-3-1

      provides in relevant part:

              (a) The department [of correction] may contract with any city,
              county, state, or federal authority, or with other public or private
              organizations, for:
                   (1) the custody, care, confinement, or treatment of committed
                   persons; or
                   (2) the provision of other correctional or related services to
                   committed persons.
              (b) Before transferring a committed person to the custody, care,
              or control of an agency or organization under such a contract,
              the department must approve the receiving facility or program as
              suitable for the supervision and care of the person. . . .


      (emphases added).


[7]   The plain language of this statute clearly provides that the DOC may contract

      with a private organization for the custody and confinement of inmates

      committed to the DOC.


[8]   Manley, however, argues that Section 11-8-3-1 applies only to contracts for

      medical treatment of inmates. He claims that this Section 11-8-3-1 is under the

      “medical care chapter of Article 8.” Appellant’s Br. at 4. We are not sure what

      Court of Appeals of Indiana | Memorandum Decision No. 33A05-1509-MI-1502 | February 10, 2016 Page 4 of 7
       Manley is referring to in this argument. Chapter 3 of Article 8 of Title 11 of the

       Indiana Code is titled “Contracts and Payment for Correctional Services.”

       Indeed, our search of Chapter 3 reveals no reference to the word “medical” in

       that Chapter.1

[9]    Manley further claims that, if the General Assembly intended Section 11-8-3-1

       to apply generally, then it would render Section 11-8-3-2 meaningless.

       However, as discussed in note 1, supra, Section 2 gives DOC the authority to

       contract with a city, county, state, other state, or federal authority to receive

       offenders committed to those authorities and to charge for such.

[10]   Manley’s citation to Indiana Code section 11-10-6-11 is also unavailing. This

       statute provides: “The department may contract with private persons or

       businesses, or governmental agencies and political subdivisions of the state, for

       the management of any industry and farm program or activity operated for the

       employment of offenders.” This clearly deals with programs and activities

       operated for the employment of offenders. A general application of Section 11-8-

       3-1 does not render this more specific statute meaningless or superfluous.




       1
         Chapter 3 is relatively short. It contains only Section 1, quoted in part above, which allows the DOC to
       contract for the custody, care, confinement, or treatment of inmates, and Section 2, which allows the DOC to
       enter into contracts to receive inmates from “any city, county, state, other state, or federal authority” and to
       charge fees commensurate to its costs for such inmates. See Ind. Code § 11-8-3-2. Former Section 3, which
       related to payment of a per diem to counties for misdemeanants kept at a local facility, was repealed in 1999.
       See Ind. Pub. Law 242-1999 § 11.

       Court of Appeals of Indiana | Memorandum Decision No. 33A05-1509-MI-1502 | February 10, 2016 Page 5 of 7
[11]   Given the clear and unambiguous language of these statutes, we reject Manley’s

       contention that these statutes must be construed against the State and are void

       for vagueness.


[12]   Manley next attacks the Defendants’ argument that a trial court is without

       authority to place inmates in any particular facility. However, it is well

       established that placement decisions and the nature of incarceration are

       exclusively within the control of the DOC: “The determination of the locale for

       incarceration is a function vested by the legislature in the Department of

       Correction[ ].” Barnes v. State, 435 N.E.2d 235, 242 (Ind. 1982); accord Parker v.

       State, 542 N.E.2d 1026, 1030 (Ind. Ct. App. 1989); see also Albright v. State, 463
N.E.2d 270, 272 (Ind. 1984) (“[T]he selection of a site for incarceration and the

       nature of that incarceration are matters within the domain of the Department of

       Correction.”).2

[13]   Nevertheless, Manley argues that he is not challenging his incarceration at the

       New Castle Correctional Facility but is instead challenging the authority of the

       Defendants to hold him in custody. First, this is not what Manley alleged in his

       petition for a writ of habeas corpus, in which he specifically alleged that the

       DOC had effectively discharged him and that he was “entitled to his immediate

       release from unlawful detention.” Appellant’s App. p. 3. Moreover, we have




       2
         Because trial courts have no authority with regard to which particular institution an inmate is confined,
       Manley’s argument that trial courts have discretion to determine such placement akin to that courts possess
       in determining child custody placement is not well taken.

       Court of Appeals of Indiana | Memorandum Decision No. 33A05-1509-MI-1502 | February 10, 2016 Page 6 of 7
       already determined above that the DOC does have authority to contract with

       the Defendants for the custody and care of inmates such as Manley.

                                                  Conclusion

[14]   Indiana Code section 11-8-3-1 clearly gives the DOC authority to enter into

       contracts with private parties, such as the Defendants, to provide for the

       custody, care, confinement, or treatment of inmates committed to the DOC.

       Accordingly, Manley is not being improperly held in the custody of the

       Defendants at the New Castle Correctional Facility, and the trial court properly

       dismissed his petition for a writ of habeas corpus.


[15]   Affirmed.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision No. 33A05-1509-MI-1502 | February 10, 2016 Page 7 of 7